Case 1:20-cv-00929-RDB Document 3-5 Filed 04/09/20 Page 1 of 6




               Exhibit D
                       Case 1:20-cv-00929-RDB Document 3-5 Filed 04/09/20 Page 2 of 6




                              Unique in the Crowd: The privacy bounds
                              of human mobility
      SUBJECT AREAS:
                              Yves-Alexandre de Montjoye1,2, César A. Hidalgo1,3,4, Michel Verleysen2 & Vincent D. Blondel2,5
         APPLIED PHYSICS
   APPLIED MATHEMATICS
                              1
                                Massachusetts Institute of Technology, Media Lab, 20 Ames Street, Cambridge, MA 02139 USA, 2Université catholique de
               STATISTICS
                              Louvain, Institute for Information and Communication Technologies, Electronics and Applied Mathematics, Avenue Georges
COMPUTATIONAL SCIENCE         Lemaı̂tre 4, B-1348 Louvain-la-Neuve, Belgium, 3Harvard University, Center for International Development, 79 JFK Street,
                              Cambridge, MA 02138, USA, 4Instituto de Sistemas Complejos de Valparaı́so, Paseo 21 de Mayo, Valparaı́so, Chile,
                              5
                                Massachusetts Institute of Technology, Laboratory for Information and Decision Systems, 77 Massachusetts Avenue, Cambridge,
              Received        MA 02139, USA.
        1 October 2012
              Accepted        We study fifteen months of human mobility data for one and a half million individuals and find that human
       4 February 2013        mobility traces are highly unique. In fact, in a dataset where the location of an individual is specified hourly,
                              and with a spatial resolution equal to that given by the carrier’s antennas, four spatio-temporal points are
             Published        enough to uniquely identify 95% of the individuals. We coarsen the data spatially and temporally to find a
        25 March 2013         formula for the uniqueness of human mobility traces given their resolution and the available outside
                              information. This formula shows that the uniqueness of mobility traces decays approximately as the 1/10
                              power of their resolution. Hence, even coarse datasets provide little anonymity. These findings represent
                              fundamental constraints to an individual’s privacy and have important implications for the design of
     Correspondence and
                              frameworks and institutions dedicated to protect the privacy of individuals.
     requests for materials
   should be addressed to
    Y.-A. de M. (yva@mit.             erived from the Latin Privatus, meaning ‘‘withdraw from public life,’’ the notion of privacy has been
                                      foundational to the development of our diverse societies, forming the basis for individuals’ rights such as
                     edu)
                              D       free speech and religious freedom1. Despite its importance, privacy has mainly relied on informal pro-
                              tection mechanisms. For instance, tracking individuals’ movements has been historically difficult, making them
                              de-facto private. For centuries, information technologies have challenged these informal protection mechanisms.
                              In 1086, William I of England commissioned the creation of the Doomsday book, a written record of major
                              property holdings in England containing individual information collected for tax and draft purposes2. In the late
                              19th century, de-facto privacy was similarly threatened by photographs and yellow journalism. This resulted in
                              one of the first publications advocating privacy in the U.S. in which Samuel Warren and Louis Brandeis argued
                              that privacy law must evolve in response to technological changes3.
                                 Modern information technologies such as the Internet and mobile phones, however, magnify the uniqueness of
                              individuals, further enhancing the traditional challenges to privacy. Mobility data is among the most sensitive
                              data currently being collected. Mobility data contains the approximate whereabouts of individuals and can be
                              used to reconstruct individuals’ movements across space and time. Individual mobility traces T [Fig. 1A–B] have
                              been used in the past for research purposes4–18 and to provide personalized services to users19. A list of potentially
                              sensitive professional and personal information that could be inferred about an individual knowing only his
                              mobility trace was published recently by the Electronic Frontier Foundation20. These include the movements of a
                              competitor sales force, attendance of a particular church or an individual’s presence in a motel or at an abortion
                              clinic.
                                 While in the past, mobility traces were only available to mobile phone carriers, the advent of smartphones and
                              other means of data collection has made these broadly available. For example, AppleH recently updated its privacy
                              policy to allow sharing the spatio-temporal location of their users with ‘‘partners and licensees’’21. 65.5B geo-
                              tagged payments are made per year in the US22 while Skyhook wireless is resolving 400 M user’s WiFi location
                              every day23. Furthermore, it is estimated that a third of the 25B copies of applications available on Apple’s App
                              StoreSM access a user’s geographic location24,25, and that the geo-location of ,50% of all iOS and Android traffic is
                              available to ad networks26. All these are fuelling the ubiquity of simply anonymized mobility datasets and are
                              giving room to privacy concerns.
                                 A simply anonymized dataset does not contain name, home address, phone number or other obvious identifier.
                              Yet, if individual’s patterns are unique enough, outside information can be used to link the data back to an
                              individual. For instance, in one study, a medical database was successfully combined with a voters list to extract

   SCIENTIFIC REPORTS | 3 : 1376 | DOI: 10.1038/srep01376                                                                                                1
                                                                                                          www.nature.com/scientificreports
                    Case 1:20-cv-00929-RDB Document 3-5 Filed 04/09/20 Page 3 of 6

         A                                              B                                                C




                                                                                                             Antenna
                                                                                                              Phone
                                                                                                              activity


Figure 1 | (A) Trace of an anonymized mobile phone user during a day. The dots represent the times and locations where the user made or received a call.
Every time the user has such an interaction, the closest antenna that routes the call is recorded. (B) The same user’s trace as recorded in a mobility database.
The Voronoi lattice, represented by the grey lines, are an approximation of the antennas reception areas, the most precise location information available to
us. The user’s interaction times are here recorded with a precision of one hour. (C) The same individual’s trace when we lower the resolution of our dataset
through spatial and temporal aggregation. Antennas are aggregated in clusters of size two and their associated regions are merged. The user’s interaction
are recorded with a precision of two hours. Such spatial and temporal aggregation render the 8:32 am and 9:15 am interactions indistinguishable.

the health record of the governor of Massachusetts27. In another,                location-based service FoursquareH31. Just as with smartphone appli-
mobile phone data have been re-identified using users’ top loca-                 cations or electronic payments, the mobile phone operator records
tions28. Finally, part of the Netflix challenge dataset was re-identified        the interactions of the user with his phone. This creates a comparable
using outside information from The Internet Movie Database29.                    longitudinally sparse and discrete database [Fig. 3]. On average, 114
   All together, the ubiquity of mobility datasets, the uniqueness of            interactions per user per month for the nearly 6500 antennas are
human traces, and the information that can be inferred from them                 recorded. Antennas in our database are distributed throughout the
highlight the importance of understanding the privacy bounds of                  country and serve, on average, , 2000 inhabitants each, covering
human mobility. We show that the uniqueness of human mobility                    areas ranging from 0.15 km2 in cities to 15 km2 in rural areas. The
traces is high and that mobility datasets are likely to be re-identifiable       number of antennas is strongly correlated with population density
using information only on a few outside locations. Finally, we show              (R2 5 .6426) [Fig. 3C]. The same is expected from businesses, places
that one formula determines the uniqueness of mobility traces pro-               in location-based social networks, or WiFi hotspots.
viding mathematical bounds to the privacy of mobility data. The                     Fig. 2B shows the fraction of unique traces (e) as a function of the
uniqueness of traces is found to decrease according to a power func-             number of available points p. Four randomly chosen points are
tion with an exponent that scales linearly with the number of known              enough to uniquely characterize 95% of the users (e . .95), whereas
spatio-temporal points. This implies that even coarse datasets pro-              two randomly chosen points still uniquely characterize more than
vide little anonymity.                                                           50% of the users (e . .5). This shows that mobility traces are highly
                                                                                 unique, and can therefore be re-identified using little outside
Results                                                                          information.
Uniqueness of human mobility. In 1930, Edmond Locard showed
that 12 points are needed to uniquely identify a fingerprint30. Our              Scaling properties. Nonetheless, e depends on the spatial and
unicity test estimates the number of points p needed to uniquely                 temporal resolution of the dataset. Here, we determine this depen-
identify the mobility trace of an individual. The fewer points                   dence by lowering the resolution of our dataset through spatial and
needed, the more unique the traces are and the easier they would                 temporal aggregation [Fig. 1C]. We do this by increasing the size of a
be to re-identify using outside information. For re-identification               region, aggregating neighbouring cells into clusters of v cells, or by
purposes, outside observations could come from any publicly                      reducing the dataset’s temporal resolution, increasing the length of
available information, such as an individual’s home address,                     the observation time window to h hours [see Methods]. Both of these
workplace address, or geo-localized tweets or pictures. To the best              aggregations are bound to decrease e, and therefore, make re-
of our knowledge, this is the first quantification of the uniqueness of          identification harder.
human mobility traces with random points in a sparse, simply                        Fig. 4A shows how the uniqueness of mobility traces e depends on
anonymized mobility dataset of the scale of a small country.                     the spatial and temporal resolution of the data. This reduction, how-
   Given Ip, a set of spatio-temporal points, and D, a simply anon-              ever, is quite gradual. Given four points (p54), we find that e . .5
ymized mobility dataset, we evaluate e, the uniqueness of traces, by             when using a resolution of h 5 5 hours and v 5 5 antennas.
extracting from D the subset of trajectories S(Ip) that match the p                 Statistically, we find that traces are more unique when coarse on
points composing Ip [See Methods]. A trace is unique if jS(Ip)j 5 1,             one dimension and fine along another than when they are medium-
containing only one trace. For example, in Fig. 2A, we evaluate the              grained along both dimensions. Indeed, given four points, e . .6 in a
uniqueness of traces given Ip52. The two spatio-temporal points                  dataset with a temporal resolution of h 5 15 hours or a spatial
contained in Ip52 are zone I from 9am to 10am and zone II from                   resolution of v 5 15 antennas while e . .4 in a dataset with a
12pm to 1pm. The red and the green traces both satisfy Ip52, making              temporal resolution of h 5 7 hours and a spatial resolution of v 5
them not unique. However, we can also evaluate the uniqueness of                 7 antennas [Fig. 4A].
traces knowing Ip53, adding as a third point zone III between 3pm                   Next, we show that it is possible to find one formula to estimate the
and 4pm. In this case jS(Ip53)j 5 1, uniquely characterize the green             uniqueness of traces given both, the spatial and temporal resolution
trace. A lower bound on the risk of deductive disclosure of a user’s             of the data, and the number of points available to an outside observer.
identity is given by the uniqueness of his mobility trace, the like-             Fig. 4B and 4C show that the uniqueness of a trace decreases as the
lihood of this brute force characterization to succeed.                          power function e 5 a 2 xb, for decreases in both the spatial and
   Our dataset contains 15 months of mobility data for 1.5 M people,             temporal resolution (x), and for all considered p 5 4, 6, 8 and 10 (see
a significant and representative part of the population of a small               Table S1). The uniqueness of human mobility can thus be expressed
European country, and roughly the same number of users as the                    using the single formula: e 5 a 2 (nh)b. We find that this power

SCIENTIFIC REPORTS | 3 : 1376 | DOI: 10.1038/srep01376                                                                                                        2
                                                                                                                                                            www.nature.com/scientificreports
                                                   Case 1:20-cv-00929-RDB Document 3-5 Filed 04/09/20 Page 4 of 6




Figure 2 | (A) Ip52 means that the information available to the attacker consist of two 7am-8am spatio-temporal points (I and II). In this case, the target
was in zone I between 9am to 10am and in zone II between 12pm to 1pm. In this example, the traces of two anonymized users (red and green) are
compatible with the constraints defined by Ip52. The subset S(Ip52) contains more than one trace and is therefore not unique. However, the green trace
would be uniquely characterized if a third point, zone III between 3pm and 4pm, is added (Ip53). (B) The uniqueness of traces with respect to the number
p of given spatio-temporal points (Ip). The green bars represent the fraction of unique traces, i.e. | S(Ip) | 5 1. The blue bars represent the fraction of | S(Ip) |
# 2. Therefore knowing as few as four spatio-temporal points taken at random (Ip54) is enough to uniquely characterize 95% of the traces amongst 1.5 M
users. (C) Box-plot of the minimum number of spatio-temporal points needed to uniquely characterize every trace on the non-aggregated database. At
most eleven points are enough to uniquely characterize all considered traces.

function fits the data better than other two-parameters functions                                                                   to larger populations, or geographies. An increase in population
such as a 2 exp (lx), a stretched exponential a 2 exp xb, or a                                                                      density will tend to decrease e. Yet, it will also be accompanied by
standard linear function a 2 bx (see Table S1). Both estimators for                                                                 an increase in the number of antennas, businesses or WiFi hotspots
a and b are highly significant (p , 0.001)32, and the mean pseudo-R2                                                                used for localizations. These effects run opposite to each other, and
is 0.98 for the Ip54 case and the Ip510 case. The fit is good at all levels                                                         therefore, suggest that our results should generalize to higher popu-
of spatial and temporal aggregation [Fig. S3A–B].                                                                                   lation densities.
   The power-law dependency of e means that, on average, each time                                                                     Extensions of the geographical range of observation are also
the spatial or temporal resolution of the traces is divided by two, their                                                           unlikely to affect the results as human mobility is known to be highly
uniqueness decreases by a constant factor , (2)2b. This implies that                                                                circumscribed. In fact, 94% of the individuals move within an average
privacy is increasingly hard to gain by lowering the resolution of a                                                                radius of less than 100 km17. This implies that geographical exten-
dataset.                                                                                                                            sions of the dataset will stay locally equivalent to our observations,
   Fig. 2B shows that, as expected, e increases with p. The mitigating                                                              making the results robust to changes in geographical range.
effect of p on e is mediated by the exponent b which decays linearly                                                                   From an inference perspective, it is worth noticing that the spatio-
with p: b 5 0.157 2 0.007p [Fig. 4E]. The dependence of b on p                                                                      temporal points do not equally increase the likelihood of uniquely
implies that a few additional points might be all that is needed to                                                                 identifying a trace. Furthermore, the information added by a point is
identify an individual in a dataset with a lower resolution. In fact,                                                               highly dependent from the points already known. The amount of
given four points, a two-fold decrease in spatial or temporal resolu-                                                               information gained by knowing one more point can be defined as the
tion makes it 9.3% less likely to identify an individual, while given ten                                                           reduction of the cardinality of S(Ip) associated with this extra point.
points, the same two-fold decrease results in a reduction of only 6.2%                                                              The larger the decrease, the more useful the piece of information is.
(see Table S1).                                                                                                                     Intuitively, a point on the MIT campus at 3AM is more likely to
   Because of the functional dependency of e on p through the expo-                                                                 make a trace unique than a point in downtown Boston on a Friday
nent b, mobility datasets are likely to be re-identifiable using                                                                    evening.
information on only a few outside locations.                                                                                           This study is likely to underestimate e, and therefore the ease of re-
                                                                                                                                    identification, as the spatio-temporal points are drawn at random
Discussion                                                                                                                          from users’ mobility traces. Our Ip are thus subject to the user’s
Our ability to generalize these results to other mobility datasets                                                                  spatial and temporal distributions. Spatially, it has been shown that
depends on the sensitivity of our analysis to extensions of the data                                                                the uncertainty of a typical user’s whereabouts measured by its

 A10                                0                                      B 10                                  0                                          C10           6
                                                                               Probability density function
  Probability density function




                                 10 -1
                                                                                                              10 -1
                                                                                                                                                                      10 5
                                                                                                                                                            Inhabitants




                                 10 -2
                                                                                                              10 -2
                                 10 -3
                                                                                                                                                                      10 4
                                                                                                              10 -3
                                 10 -4

                                 10 -5                                                                        10 -4                                                   10 3
                                         0   500    1000 1500    2000   2500                                       0   12 24   36   48   60   72 84 96                        10 0    10 1      10 2      10 3
                                              Number of interactions                                          Median inter-interactions time per user [h]                            Number of antennas

Figure 3 | (A) Probability density function of the amount of recorded spatio-temporal points per user during a month. (B) Probability density function
of the median inter-interaction time with the service. (C) The number of antennas per region is correlated with its population (R2 5 .6426). These plots
strongly emphasize the discrete character of our dataset and its similarities with datasets such as the one collected by smartphone apps.

SCIENTIFIC REPORTS | 3 : 1376 | DOI: 10.1038/srep01376                                                                                                                                                           3
                                                                                                                                                                                               www.nature.com/scientificreports
                                                      Case 1:20-cv-00929-RDB Document 3-5 Filed 04/09/20 Page 5 of 6

             A 15                                                  0.70        Uniqueness of traces                        B
                                                                                                                                                 10 0
                                                13




                                                                                                                               Normalized uniqueness of traces
             Spatial resolution [v]

                                                11

                                                 9                                                                                                                                  1 cell
                                                                                                                                                                                    3 cells
                                                 7                                                                                                                                  5 cells
                                                                                                                                                                                    7 cells
                                                 5
                                                                                                                                                                                    9 cells

                                                 3                                                                                                                                  11 cells
                                                                                                                                                                                    13 cells
                                                 1
                                                  1           3       5       7        9       11           13        15                                               10   0
                                                                                                                                                                                                                           10 1
                                                                          Temporal resolution [h]                                                                                            Temporal resolution [h]

             C                                                                                                             D 15                                                         0.70        Uniqueness of traces


                                               10 0
                                                                                                                                                                 13
             Normalized uniqueness of traces




                                                                                                                                                                 11

                                                                  1 hour                                                   Spatial resolution [v]                 9
                                                                  3 hours
                                                                                                                                                                  7
                                                                  5 hours
                                                                  7 hours
                                                                                                                                                                  5
                                                                  9 hours
                                                                  11 hours                                                                                        3
                                                                  13 hours
                                                                                                                                                                  1
                                                       10 0                                                10 1                                                    1            3        5       7       9        11         13   15
                                                                            Spatial resolution [v]                                                                                           Temporal resolution [h]

                                                                                        E
                                                                                            0.14

                                                                                        β   0.10

                                                                                            0.06          β=0.157−0.007p
                                                                                                      4           5    6                       7                       8            9          10
                                                                                                                                                    p
Figure 4 | Uniqueness of traces [e] when we lower the resolution of the dataset with (A) p 5 4 and (D) p 5 10 points. It is easier to attack a dataset that is
coarse on one dimension and fine along another than a medium-grained dataset along both dimensions. Given four spatio-temporal points, more than
60% of the traces are uniquely characterized in a dataset with an h 5 15-hours temporal resolution while less than 40% of the traces are uniquely
characterized in a dataset with a temporal resolution of h 5 7 hours and with clusters of v 5 7 antennas. The region covered by an antenna ranges from
0.15 km2 in urban areas to 15 km2 in rural areas. (B–C) When lowering the temporal or the spatial resolution of the dataset, the uniqueness of traces
decrease as a power function e 5 a 2 xb. (E) While e decreases according to a power function, its exponent b decreases linearly with the number of points
p. Accordingly, a few additional points might be all that is needed to identify an individual in a dataset with a lower resolution.


entropy is 1.74, less than two locations18. This makes our random                                                                     We showed that the uniqueness of human mobility traces is high,
choices of points likely to pick the user’s top locations (typically                                                               thereby emphasizing the importance of the idiosyncrasy of human
‘‘home’’ and ‘‘office’’). Temporally, the distribution of calls during                                                             movements for individual privacy. Indeed, this uniqueness means
the week is far from uniform [Fig. S1] which makes our random                                                                      that little outside information is needed to re-identify the trace of a
choice more likely to pick a point at 4PM than at 3AM. However,                                                                    targeted individual even in a sparse, large-scale, and coarse mobility
even in this case, the traces we considered that are most difficult to                                                             dataset. Given the amount of information that can be inferred from
identify can be uniquely identified knowing only 11 locations [Fig. 2C].                                                           mobility data, as well as the potentially large number of simply
   For the purpose of re-identification, more sophisticated                                                                        anonymized mobility datasets available, this is a growing concern.
approaches could collect points that are more likely to reduce the                                                                 We further showed that while E*ðvhÞb , b , 2p/100. Together,
uncertainty, exploit irregularities in an individual’s behaviour, or                                                               these determine the uniqueness of human mobility traces given the
implicitly take into account information such as home and work-                                                                    traces’ resolution and the available outside information. These results
place or travels abroad29,33. Such approaches are likely to reduce the                                                             should inform future thinking in the collection, use, and protection
number of locations required to identify an individual, vis-à-vis the                                                             of mobility data. Going forward, the importance of location data will
average uniqueness of traces.                                                                                                      only increase34 and knowing the bounds of individual’s privacy will

SCIENTIFIC REPORTS | 3 : 1376 | DOI: 10.1038/srep01376                                                                                                                                                                                 4
                                                                                                                         www.nature.com/scientificreports
                       Case 1:20-cv-00929-RDB Document 3-5 Filed 04/09/20 Page 6 of 6

be crucial in the design of both future policies and information                             13. Onnela, J.-P. et al. Structure and tie strengths in mobile communication networks.
                                                                                                 Proc. Natl. Acad. Sci. U.S.A. 104, 7332–7336 (2007).
technologies.                                                                                14. Szell, M., Lambiotte, R. & Thurner, S. Multirelational organization of large-scale
                                                                                                 social networks in an online world. Proc. Natl. Acad. Sci. U.S.A. 107, 13636–13641
Methods                                                                                          (2010).
The dataset. This work was performed using an anonymized mobile phone dataset                15. Meloni, S. et al. Modeling human mobility responses to the large-scale spreading
that contains call information for ,1.5 M users of a mobile phone operator.                      of infectious diseases. Sci. Rep. 1, 62 (2011).
The data collection took place from April 2006 to June 2007 in a western country.            16. Balcan, D. et al. Multiscale mobility networks and the spatial spreading of
Each time a user interacts with the mobile phone operator network by initiating or               infectious diseases. Proc. Natl. Acad. Sci. U.S.A. 106, 21484–21489 (2009).
receiving a call or a text message, the location of the connecting antenna is recorded       17. Gonzalez, M., Hidalgo, C. & Barabasi, A. Understanding individual human
[Fig. 1A]. The dataset’s intrinsic spatial resolution is thus the maximal half-distance          mobility patterns. Nature 453, 779–782 (2008).
between antennas. The dataset’s intrinsic temporal resolution is one hour [Fig. 1B].         18. Song, C., Qu, Z., Blumm, N. & Barabasi, A. Limits of predictability in human
                                                                                                 mobility. Science 327, 1018–1021 (2010).
Unicity test and the likelihood of deductive disclosure. The considered dataset              19. Finding places on the go has never been easier. http://blog.foursquare.com/2012/
contains one trace T for each user. The traces spatio-temporal points contain the                02/08/finding-places-on-the-go-has-never-been-easier-%E2%80%93-check-out-
region in which the user was and the time of the interaction. We evaluate the                    the-new-explore-for-your-phone/, Accessed 2012 Jul. 1.
uniqueness of a trace given a set Ip of p randomly chosen spatio-temporal points. A          20. Blumberg, A. & Eckersley, P. On locational privacy and how to avoid losing it
trace is said to be to be compatible with Ip if Ip (T [Fig. 2A]. Note that this notion of        forever. E.F.F. (2009).
compatibility can easily be extended to noisier or richer data. A brute force                21. Apple privacy policy, http://www.apple.com/legal/privacy/, Accessed 2011 Jul. 25.
characterization is performed by extracting from the entire dataset of 1.5 M users           22. Federal reserve financial services federal reserve study shows more than three-
S(Ip), the set of users whose mobility traces T are compatible with Ip. All mobility             quarters of non-cash payments are now electronic. Federal Reserve (2010).
traces in the dataset T are successively tested for compatibility with Ip. A trace is        23. Skyhook wireless spotRank overview, Available: http://
characterized ‘‘out of x’’, if the set of traces that are compatible with the points             www.skyhookwireless.com/location-intelligence/, Accessed 2012 Jul. 17.
contains at most x users: jS(Ip)j # x. A trace is uniquely characterized if the set          24. Apples app store downloads top 25 billion, http://www.apple.com/pr/library/
contains exactly one trace: jS(Ip)j 5 1. The uniqueness of traces is estimated as the            2012/03/05Apples-App-Store-Downloads-Top-25-Billion.html, Accessed 2012
percentage of 2500 random traces that are unique given p spatio-temporal points. The             Mar. 28.
p points composing Ip are taken at random among all the interactions the user had            25. The app genome project. http://blog.myLookout.com/, Accessed 2011 Jul. 27.
with the service. As discussed, we do not apply any constraints regarding the choice of      26. Mobile geo-location advertising will be a big number in 2015. http://adfonic.com/
Ip.                                                                                              wp-content/uploads/2012/03/geo-location-white-paper.pdf, Accessed 2012 Jul.
                                                                                                 17.
Minimum number of spatio-temporal location needed to uniquely characterize                   27. Sweeney, L. k-anonymity: a model for protecting privacy. Int. J. Uncertainty
every trace. Fig. 2B shows that .95 , e , 1 given Ip54. Fig. 2C evaluates the minimum            Fuzziness and Knowledge-Based Systems 10, 557–570 (2002).
p needed to uniquely characterize every trace in a given set. This set contains a            28. Zang, H. & Bolot, J. Anonymization of location data does not work: A large-scale
random sample of 1000 heavy-users, i.e. users that used their phone at least 75 times            measurement study. Proc. Int. Conf. on Mobile computing and networking 17,
per month as their randomly chosen points might make their trace less unique.                    145–156 (2011).
                                                                                             29. Narayanan, A. & Shmatikov, V. Robust de-anonymization of large sparse datasets.
                                                                                                 IEEE Trans. Secur. Priv. 8, 111–125 (2008).
Spatial aggregation. Spatial aggregation is achieved by increasing the size of the
                                                                                             30. Locard, E. Traité de criminalistique. (J. Desvigne et ses fils Lyon, 1931).
regions in which the user is known to be during his interactions with the service. In the
                                                                                             31. Boom! Foursquare crosses 2 million users. http://techcrunch.com/2010/07/10/
case of discrete data, a bijective relation exists between antennas (known in this case as
                                                                                                 foursquare-crosses-2-million-users/, Accessed 2010 Aug. 25.
centroids) and the region defined by the Voronoi tessellation. The tessellation is
                                                                                             32. Bates, D. & Watts, D. Nonlinear Regression Analysis and Its Applications (Wiley,
defined so that every point in a region is closer to the region’s antenna than to any
                                                                                                 Hoboken, 1988).
other antenna. In order to increase the region’s area, one should group antennas into
                                                                                             33. Golle, P. & Partridge, K. On the anonymity of home/work location pairs. Pervasive
clusters of a given size v. While the problem of optimally grouping places in a 2D space
                                                                                                 Computing 390–397 (2009).
into groups of given sizes v is non trivial, it can be approximated through clustering
                                                                                             34. Manyika, J. et al. Big data: The next frontier for innovation, competition and
methods. The canonical clustering methods focus on minimizing the within-cluster
                                                                                                 productivity. McKinsey Global Institute (2011).
sum of squares rather than producing balanced clusters. This drawback can be
                                                                                             35. Grossberg, S. Adaptive pattern classification and universal recoding: I. Parallel
controlled by the use of a Frequency Sensitive Competitive Learning scheme35. Fig. S2
                                                                                                 development and coding of neural feature detectors. Biol. Cybern. 23, 121–134
shows the resulting group size histogram optimized for clusters of size 4. Once
                                                                                                 (1976).
antennas are aggregated into groups, their associated regions are merged.


1. Clippinger, J. In Rules for Growth: Promoting Innovation and Growth Through
    Legal Reform (Kauffman Foundation, Kansas City, 2010).                                   Acknowledgements
2. Clanchy, M. T. From Memory to Written Records England 1066–1307 (Harvard                  We thank Damien François, Janos Kertesz, Renaud Lambiotte, Vincent Traag and Paul Van
    University Press, Cambridge, 1979).                                                      Dooren for discussions and comments on the manuscript as well as Maxime Melchior for
3. Warren, S. & Brandeis, L. The right to privacy. Harvard Law Review 193, 193–220           sharing computer code and Susie Fu for help with the figures. This work was supported by a
    (1890).                                                                                  grant 09/14-017 ‘‘Action de Recherche Concerté’’ of the ‘‘Communauté française de
4. Hey, T., Tansley, S. & Tolle, K. (eds) The Fourth Paradigm: Data-Intensive                Belgique’’ on Information Retrieval in Time Evolving Networks.
    Scientific Discovery (Microsoft Research, Redmond, 2009).
5. Barabasi, A.-L. The origin of bursts and heavy tails in human dynamics. Nature            Author contributions
    435, 207–211 (2005).                                                                     Y.-A. de M. designed and performed experiments, analyzed data and wrote the paper;
6. Clauset, A. & Eagle, N. Persistence and periodicity in a dynamic proximity                C.A.H. designed experiments, developed analytic tools and wrote the paper; M.V. and
    network. Proc. DIMACS (2007).                                                            V.D.B. designed experiments and wrote the paper.
7. Eagle, N., Macy, M. & Claxton, R. Network diversity and economic development.
    Science 328, 1029–1031 (2010).
8. Eagle, N., Pentland, A. & Lazer, D. Inferring social network structure using mobile       Additional information
    phone data. Proc. Natl. Acad. Sci. U.S.A. 106, 15274–15278 (2009).                       Supplementary information accompanies this paper at http://www.nature.com/
9. Eagle, N., de Montjoye, Y.-A. & Bettencourt, L. Community computing:                      scientificreports
    Comparisons between rural and urban societies using mobile phone data.                   Competing financial interests: The authors declare no competing financial interests.
    Computational Science and Engineering 4, 144–150 (2009).
10. Reader, T. et al. Predictors of short-term decay of cell phone contacts in a large       License: This work is licensed under a Creative Commons
    scale communication network. Social Networks 33, 245–257 (2011).                         Attribution-NonCommercial-NoDerivs 3.0 Unported License. To view a copy of this
11. Hidalgo, C. & Rodriguez, C. The dynamics of a mobile phone network. Physica A            license, visit http://creativecommons.org/licenses/by-nc-nd/3.0/
    387, 3017–3024 (2008).                                                                   How to cite this article: de Montjoye, Y.-A., Hidalgo, C.A., Verleysen, M. & Blondel, V.D.
12. Newman, M. E. J. Networks: An Introduction (Oxford University Press, New York,           Unique in the Crowd: The privacy bounds of human mobility. Sci. Rep. 3, 1376;
    2010).                                                                                   DOI:10.1038/srep01376 (2013).




SCIENTIFIC REPORTS | 3 : 1376 | DOI: 10.1038/srep01376                                                                                                                               5
